                      UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA
                                  110 E. Court Avenue, Ste 300
                                    Des Moines, Iowa 50309
                                     www.iasb.uscourts.gov


In the Matter of:                                   Case No. 19-00082-lmj13
Diana K. Muggli




                         NOTICE OF CHANGE OF ADDRESS
                               CHECK ONLY ONE

                        _______        Debtor’s Change of Address
                           ✔
                        _______        Creditor’s Change of Address


NAME:                               USAA Federal Savings Bank

OLD MAILING ADDRESS:




                                    2001 Western Ave., Suite 400
NEW MAILING ADDRESS:
                                    Seattle, WA 98121



                                    /s/SZM
Dated: 3/28/19
       __________________
                                   Signature

REQUESTOR’S NAME:                   Samuel Z. Marks

ADDRESS:                            4225 University Ave.

                                    Des Moines, IA 50311

TELEPHONE NO.:                      515-276-7211


                    All future notices will be sent to the above address.


                                                                            NtcAddrChg.doc 7/13/10
